350 S.W.3d 839 (2011)
Vincent CAVALLARO, Appellant,
v.
Larry DENNEY, Warden CRCC and Missouri Board of Probation and Parole, Respondents.
No. WD 73126.
Missouri Court of Appeals, Western District.
September 13, 2011.
Application for Transfer to Supreme Court Denied November 11, 2011.
Jason R. Henry, West Plains, MO, for Appellant.
Michael J. Spillane, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., CYNTHIA L. MARTIN, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Vincent Cavallaro appeals the trial court's summary judgment in favor of the Missouri Board of Probation and Parole, denying his claim that he was entitled to parole or conditional release from prison.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).